Title: To Thomas Jefferson from Steuben, 21 January 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
Cabbin point 21st Jany. 1781.

The 19th. Inst. in the Afternoon the Enemy crossed Nansemond River at Sleepy hole ferry and Encamped on the opposite bank. Eight of their Vessels then lay at the mouth of the River and two of Goodrich’s Privateers near the ferry, the Boats had fell down to the Fleet.
From all their movements it appears evident they mean to take post, at least for some time, in Portsmouth and its environs. The question naturally resulting is whether we have the means of forcing them from that position. The better to determine this I thought it necessary to have an interview with Genl. Nelson at Williamsburg, from whence I returnd yesterday Evening. He is of opinion with Colo. Senf who surveyd that Country and many other Officers acquainted with the ground, that we are not in a situation to undertake such an Enterprize.
Our Operations must therefore be confined to preventing the Enemies parties from making incursions into the Country on either Side of James River or should they undertake to come out with their whole force to render any enterprize of theirs difficult, always having in view the keeping open the communications across James River. The communication is at present established from Allens to Sandy point, that in case of any danger from the fleet the boats may be secured in upper Chippoake Creek.
The number of Troops necessary to be kept up for these purposes will be 2700 Regulars exclusive of the Volunteer Horse and Nelsons and Armands Corps of Cavalry. In this calculation I had nothing more at heart than to avoid all unnecessary expence to the state. I therefore reduced the 4000 Men I at first asked to this number, but this force must be kept compleat and I propose arranging it in the following manner.

  
    The Volunteers
    }
     
    }
     on the South Side the River
  
  
      Nelsons
    Horse
  
  
      Armands
     
  
  
    100 Light Infantry
  
  
    11600 Infantry 8 Battalions
  

  
    
      Colo. Griffins Horse
    
    
      200 Light Infantry
      }
      on the North Side
    
    
      800 Infantry in 4 Battalions
    
  

The Command on the Lines I have given Genl. Laws[on] who has with him 900 Infantry with the Volunteers and Nelsons Horse.
Two Regiments of 800 Men and Armands Corps I have left here till I determine whether or not I shall take a position lower down. I have orderd Genl. Muhlenberg here to take the Command of this Brigade and Genl. Nelson will keep the Command on the other side of the River. Genl. Weedon I have directed to remain at Fredricksburg to collect 1000 Stand of Arms with Ammunition and to make every other Arrangement necessary for having that number of Men Armed on the Least Alarm.
The Militia of the Counties adjacent to the River I would have remain at home ready to turn out on the Shortest notice of any movement of the Enemy and as many of the back Country Militia will bring their Arms I propose collecting all the Spare Arms and keeping them on Waggons ready to Arm any additional force we may call in.
Tomorrow I propose going to Smithfield [and] Suffolk to make the necessary Arrangements there and as I expect to find Genl. Muhlenberg here at my return I shall then have the honor of waiting on your Excellency at Richmond.
I cannot but look on our Situation as very critical and should think it very necessary to call together the Assembly that proper measures may be taken to prevent the loss of this State and thereby that of all the other southern States.
